UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6837


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN ERIC HUGHES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:00-cr-00004-JRS-2)


Submitted:   September 20, 2012            Decided:   October 19, 2012


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Eric Hughes, Appellant Pro Se.    Gurney Wingate Grant, II,
David Thomas Maguire, Elizabeth Wu, Assistant United States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Eric Hughes appeals the district court’s order

denying his motion for reduction of sentence.             We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.             United States v.

Hughes, No. 3:00-cr-00004-JRS-2 (E.D. Va. Apr. 17, 2012).                  We

deny Hughes’ motion for appointment of counsel.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    the    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                     2